DETAILED ACTION
This communication is responsive to the application and claim set filed June 17, 2020, and the Response to Restriction Requirement filed November 14, 2022.  Claims 1-27 are currently pending.  
Non-elected claims 9-27 are WITHDRAWN.  Claims 1-8 are under examination.
Claims 1-8 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on November 14, 2022 is acknowledged.  The traversal is on the grounds that there is no significant search burden in searching all of the Groups.  This is not found persuasive because the requirements that the restricted groups be independent or patentably distinct and that there is no serious search burden does not apply to lack of unity restrictions.  (See MPEP 1850.)
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is the national stage entry of PCT/US2018/066990, filed December 21, 2018, which claims priority to US 62/609,797, filed December 22, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, the limitation “… the glue polymer may have an average particle size …” renders the claim indefinite because it is not clear if the recited average particle size range for the glue polymer is necessary or merely a suggestion (because of the word “may”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aksu et al. (US 2019/0192301).
Regarding claims 1-3, 5, and 6, Aksu teaches a UHMWPE corresponding to the recited base polymer.  (See Abstract.)  Because the only component present in the “composition” is UHMWPE, it is present in the amount of 100 wt.%.  As the claims are written, the glue polymer is not required.  
The UHMWPE has a particle size of about 20 to 300 µm when in the form of a powder, and about 40 to 200 µm when in the form of powder grains.  (para. [0014].)  Both of these particle sizes are within the claimed range.
Regarding claim 6 specifically, because the glue polymer is not required, the relative particle sizes of the base and glue particles in immaterial. 
Regarding claim 4, Aksu teaches that it is preferable for the particles to be spherical or potato-shaped.  (para. [0013].)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koelling et al. (US 10,933,593).
Regarding claims 1, 2, and 6, Koelling teaches a polyethylene composition comprising a UHMWPE (Mw > 4,700,000 g/mol) in the amount of 70-90 wt.% and a second polyethylene present in the amount of 10-30 wt.%.  (claim 1.)  The UHMWPE corresponds to the recited base polymer, and the second PE corresponds to the recited glue polymer.  
The UHMWPE has an average particle size of > 400 µm, and the second PE has an average particle size of < 400 µm.  (claim 1.)    Both of these ranges overlap the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Koelling.

Regarding claim 3, Koelling teaches that the second PE may be HDPE.  (col. 7, lines 23-25.)

Regarding claim 4, Koelling teaches that the polyethylene particles are spherical.  (col. 5, lines 63-64.)

Regarding claims 7 and 8, Koelling teaches that the composition further comprises additives such as heat stabilizers in the narrowest amount of 1 to less than 2 wt.%.  (col. 8, lines 8-16, 52-60.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763